DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 15-18 are pending in this application.
Addition of new claim 17 and 18 is acknowledged.
Claims 6-10 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 May 2021.
Claims 2-5 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claims 1, 15, 17, and 18 are examined.


Withdrawn Rejections
The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Singh is withdrawn in view of Applicant’s amendment filed 22 December 2021.
The rejection of claims 1 and 15 under 35 U.S.C. 103 as being unpatentable over Singh in view of Nidamarty and/or Montesinos is withdrawn in view of Applicant’s amendment filed 22 December 2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are newly added, as necessitated by Applicant’s amendment filed 22 December 2021:
Claims 1, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ma”, CN 104337829A; a machine translation and partial written translation for tables are included with this Office action) in view of Singh et al. (“Singh”, WO 2011/013138, previously cited).
Ma teaches a lyophilized preparation of a fat microemulsion compounded with 13 vitamins (e.g., paragraph [0002]).  The fat soluble vitamins include A, D, E, and K, while water-soluble vitamins include vitamin C and B vitamins, including B1, B2, B6, B12, folic acid (B9), pantothenic acid (B5), biotin (B7), and niacin (PP, or B3) (e.g., see machine translation, paragraphs [0005]-[0018]; [0058]-[0059]).   Suitable oils include soybean oil; 
Ma exemplifies compositions having the following vitamins and amounts (e.g., see partial written translation, paragraphs [0057]-[0065], divided by 1000 as noted therein to arrive at dosage amounts)
Vitamin A:  3500 IU
Vitamin D:  5.5 µg
Vitamin E:  10.2 mg 
Vitamin K1:  150 µg  
Vitamin C:  125 mg  
Vitamin B1:  5.8 mg  
Vitamin B2:  5.67 mg  
Vitamin B6: 5.5 mg  
Vitamin B12:  6 µg  
Vitamin B9 (folic acid):  414 µg, or 0.414 mg
Vitamin B5 (pantothenic acid, or panthenol):  16.15 mg 
Vitamin B7 (biotin):  69 µg  
Vitamin B3 (vitamin PP, or niacin/niacinamide):  46 mg  
The amounts of Vitamin A, Vitamin D, Vitamin K, Vitamin B1, Vitamin B6, and Vitamin B5 cited by Ma fall within the ranges specified in instant claim 1.  The cited examples of Ma differ from independent claim 1 in that there are slightly different or different amounts for Vitamins E, C, B2, B12, B9, B7, and B3.   However, the claims are still rendered obvious for the following reasons:
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  The amounts of Vitamin E, Vitamin B12, and Vitamin B3 are sufficiently close (10.2 mg vs. 10.0 mg, 6 µg vs. 5.5 µg, and 46 mg vs. 44 mg, respectively) as to render said amounts prima facie obvious, absent any showing of unexpected results or criticality.
2) Additionally regarding Vitamins E, B12, and B3, and also regarding Vitamins C, B2, and B7, Ma further teaches suitable daily amounts for each of said vitamins which overlap those instantly claimed (e.g., compare ranges specified in Ma at machine translation, paragraphs [0007]-[0018] with ranges in instant claim 1).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of that ordinarily skilled artisan to select an amount of each vitamin from within the ranges taught by Ma, including amounts which overlap those instantly claimed, in order to form a composition having the same purpose (i.e., as parenteral nutrition).
3) Regarding Vitamin B9, it is noted that, while Ma teaches an amount of folic acid (Vitamin B9) which is lower than that instantly claimed, Singh is in the same field of parenteral nutrition compositions, having the same 13 vitamins in similar amounts (e.g., abstract; Example 1), and exemplifies an amount of folic acid of 0.60 mg (e.g., Example 1).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select either amount of folic acid (Vitamin B9) .

Claims 1, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Singh as applied to claims 1, 17, and 18 above, and further in view of Nidamarty et al. (“Nidamarty”, US 2003/0206969, previously cited) and/or Montesinos et al. (“Montesinos”, US 2013/0224281, cited).
The inventions of Ma and Singh are delineated above (see paragraph 10, above).  Ma teaches suitable forms of each vitamin (e.g., see machine translation, paragraphs [0006]-[0018]).
Specifically regarding claim 15 (and more generally regarding the remaining claims), Ma differs from the claimed invention in that Ma does not specifically teach a form of Vitamin A which is retinyl palmitate; a form of Vitamin C which is sodium ascorbate, or a form of Vitamin B12 which is cyanocobalamin.  
Singh exemplifies a composition which includes Vitamin A in the form of retinyl palmitate, and Vitamin B12 in the form of cyanocobalamin (e.g., see Example 1). 
Nidamarty generally teaches that, in multivitamin supplements (e.g., abstract), vitamin C is present as ascorbic acid or the pharmaceutically acceptable salt thereof sodium ascorbate (e.g., paragraph [0042]).
Montesinos generally teaches that, for micronutrient vitamins, sources of Vitamin C include both ascorbic acid and sodium ascorbate (e.g., paragraph [0043]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select retinyl palmitate as the form of Vitamin A; sodium .
  

Claim Objections
Claim 18 is objected to because of the following informalities:  new claim 18 recites, “said oil component”.  However, independent claim 1 (from which claim 18 depends) does not recite the term “component”.  While the phrase “oil component” appears to be referring to the “oil” in claim 1, it is not entirely clear. The Examiner suggests Applicant delete the term “component” in claim 18 in order to improve the clarity of the claim.  Appropriate correction is required.



Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/B.S.F/           Examiner, Art Unit 1611